The opinion of the court was filed
Fee Curiam.
It is true a master does not warrant his servant’s safety. The latter will be deemed to have assumed all risks naturally and reasonably incident to his employment. The master, however, is under an implied contract to exercise reasonable care to adopt and maintain suitable instruments and means to carry ou the business iu which his servants are employed : Green & Coates St. Pass. Railway Co. v. Bresmer, 1 Out. 103.
Whether the “ pushing pole ” without any handle was a reasonable, safe and suitable instrument with which to perform the services imposed on the defendant in error, was the important-question in the case. The evidence was conflicting in regard to this fact. The case was one proper for the jury, and the court committed no error in submitting it to them.
Judgment affirmed.